EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the change
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee.
Authorization for this examiners amendment was given in an interview with
Attorney Patrick Torre on July 13, 2022.

CLAIMS
Amend claims as follow:

Claim 1, replace “a pair of glove members” in line 3, with --a plurality of gloves--.
Claim 1, replace “a first, cuff portion of a one of the pair of glove members” in lines: 5-6 with -- a first cuff portion of each of the plurality of gloves --.
Claim 1, replace “a cooperating glove member retainer” in lines: 7-8, with –a cooperating glove retainer--.
Claim 1, replace “a one of the pair of glove members” in line: 9 with –each of the plurality of gloves--.
Claim 1, replace “glove member by the cooperating glove member retainer” in lines: 10-11 with --gloves by the cooperating glove retainer—

Claim 8, replace “a plurality of glove members” in line 3, with --a plurality of gloves--.
Claim 8, replace “a first, cuff portion of each of the plurality of glove members” in lines: 5-6 with --a first cuff portion of each of the plurality of gloves--.
Claim 8, replace “a plurality of glove member retainers” in line: 7, with --a plurality of glove retainers--.
Claim 8, replace “a second portion of each of the plurality of glove members” in lines: 8-9 with --a second portion of each of the plurality of gloves--.
Claim 8, replace “the one of the plurality of glove member retainers” in line: 10 with –one of the plurality of glove retainers--.

Claim 9, replace “the plurality of glove member retainers are selected from the group of glove member retainers” in lines: 1-2 with --the plurality of glove retainers are selected from a group of glove retainers--.

Claim 13, replace “a plurality of glove members” in line 4, with --a plurality of gloves--.
Claim 13, replace “a plurality of glove member retainers” in lines: 7-8 with -- a plurality of glove retainers --.
Claim 13, replace “holding the plurality of glove members by folding or rolling and securing the folded or rolled plurality of glove members by the plurality of glove member retainers” in lines: 8-10, with – holding the plurality of gloves by folding or rolling and securing the folded or rolled plurality of gloves by the plurality of glove retainers --.
Claim 13, replace “the plurality of glove members” in line:11, with --the plurality of gloves--.

Claim 15, replace “the plurality of glove member retainers” in line: 1 with --the plurality of glove retainers--.

Claim 16, replace “the plurality of glove members” in line: 1 with --the plurality of gloves--.

Claim 17, replace “the plurality of glove members” in line: 1-2 with --the plurality of gloves--.
Claim 17, replace “the plurality of glove members” in line: 3 with --the plurality of gloves--.

Claims 1-6, 8-10, and 13-17 are allowed over the prior art of record.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
	None of the cited prior art alone or in combinations teaches “A garment, comprising: a pair of sleeves; a plurality of gloves associated with each of the pair of sleeves by: To modify the cited reference will destroy the intended function or structure, therefore such a combination will be considered hindsight reconstruction based on the applicant’s disclosure.
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAKOTA MARIN/Examiner, Art Unit 3732   

/KHALED ANNIS/Primary Examiner, Art Unit 3732